Citation Nr: 1403393	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for low back disability, rated as 20 percent disabling prior to January 2007, and 40 percent disabling from May 1, 2009.

2.  Entitlement to a rating in excess of 20 percent for left radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for right radiculopathy.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected disabilities on appeal prior to May 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted a temporary 100 percent evaluation from August 3, 2006, to December 31, 2006, and assigned a 20 percent rating from January 1, 2007, for the Veteran's lumbar spine disability.  Jurisdiction over the claim was subsequently transferred to the Reno, Nevada RO.

In a July 2009 rating decision, the RO granted a temporary 100 percent rating for convalescence following spinal fusion from January 2, 2009, through April 2009, and assigned a 40 percent schedular rating, effective May 1, 2009.

In September 2009, the appeal was remanded to the RO in order to schedule a Travel Board hearing requested by the Veteran.  The hearing was held before the undersigned Veterans Law Judge at a VA facility in Las Vegas, Nevada in May 2010.  A transcript of the hearing has been associated with the claims folder.  

In September 2009, the Board remanded the appeal for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

REMAND

While this case was in remand status, the Veteran was granted separate ratings of 20 percent for left radiculopathy and right radiculopathy, effective January 1, 2007.  He was also granted a TDIU based on the service-connected disabilities on appeal, effective May 1, 2009.  However, the Board has determined that the issue of entitlement to TDIU based on the disabilities at issue on appeal prior to May 1, 2009 is properly before the Board.  That issue and the rating issues on appeal require further development before they are decided by the Board.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU based on the disabilities at issue prior to May 1, 2009.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected low back disability with radiculopathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should be requested to provide an opinion concerning when the Veteran initially became unemployable due to his service-connected back disability with radiculopathy.

The rationale for all opinions expressed must also be provided.

4.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


